IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30548
                          Summary Calendar


JERMAINE A. YOUNG,

                                          Petitioner-Appellant,

versus

CARL CASTERLINE,

                                          Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-2634
                       --------------------
                         September 30, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jermaine A. Young, federal inmate #85825-020, appeals the

judgment, denying his 28 U.S.C. § 2241 petition.   A jury convicted

Young of conspiracy to commit car-jacking, car-jacking, conspiracy

to commit kidnaping, kidnaping, and use of a firearm in connection

with a violent crime.   He was sentenced to concurrent terms of five

years’ imprisonment, twenty-five years’ imprisonment, and life

imprisonment for the car-jacking and kidnaping offenses and to a



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30548
                                 -2-

consecutive term of five years’ imprisonment for the firearm

offense.

     Young contends that he is actually innocent of the 18 U.S.C.

§ 2119(2) car-jacking offense and that his petition satisfied the

requirements for him to proceed under the “savings clause” of

28 U.S.C. § 2255.     Young contends that he is actually innocent

because the indictment alleged that the victim sustained a burn and

did not allege that the victim sustained serious bodily injury.            He

asserts that in Jones v. United States, 526 U.S. 227 (1999), the

Supreme Court held that serious bodily injury is an element of the

18 U.S.C. § 2119(2) offense.     He argues that the Jones decision was

not available when he appealed and filed his first 28 U.S.C. § 2255

motion and that Jones is retroactively applicable.           Young argues

that there is no remedy under 28 U.S.C. § 2255 that is adequate and

effective to test the legality of his convictions.

     We review the district court’s legal conclusions de novo.

Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir.), cert. denied,

122 S. Ct. 476 (2001).   A challenge may be brought under 28 U.S.C.

§ 2241 to custody resulting from a federally imposed sentence if

the petitioner satisfies the requirements of the 28 U.S.C. § 2255

savings clause by establishing actual innocence, that is, that he

has been imprisoned for conduct that did not constitute a crime.

Jeffers, 253 F.3d at 830, 831.          The petitioner can show actual

innocence   by   demonstrating   that    his   claim   is   “‘based   on   a

retroactively applicable Supreme Court decision which establishes
                                 No. 02-30548
                                      -3-

that [he] may have been convicted of a nonexistent offense.’”           Id.

at 830, 831.

     Young has not shown that the Jones decision is retroactively

applicable.    Even if Jones is retroactively applicable, Young has

not shown that Jones establishes that he has been incarcerated for

conduct that is not a crime.         See Jeffers, 253 F.3d at 830, 831.

The Jones holding has no effect on whether the facts of Young’s

case would support his conviction for the substantive offense of

car-jacking.      Jeffers, 253 F.3d at 830, 831.

     On his claim that the victim’s identity is in question, which

is raised for the first time, Young has not argued that he is

relying on a retroactively applicable Supreme Court decision, and

he has not established plain error.             Jeffers, 253 F.3d at 830;

Douglass v. United Services Auto. Ass’n, 79 F.3d 1415, 1420 (5th

Cir. 1996) (en banc); Robertson v. Plano City of Tex., 70 F.3d 21,

23 (5th Cir. 1995).

     Young has abandoned the issues that he raised under 28 U.S.C.

§ 2241 in the district court concerning sentencing enhancements and

the indictment’s lack of a specific charge on the 18 U.S.C. § 2

offense.    Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Accordingly, Young has not made the showing required to

challenge   his    convictions    under   28   U.S.C.   §   2241.   Jeffers,
253 F.3d at 830, 831.        The judgment of the district court is

AFFIRMED.